Case 2:17-cv-11910-MAG-DRG ECF No. 495 filed 12/19/18           PageID.14256     Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

   USAMA JAMIL HAMAMA, et al.,

          Petitioners and Plaintiffs,
                                                 Case No. 2:17-cv-11910
    v.                                           Hon. Mark A. Goldsmith
                                                 Mag. David R. Grand
   REBECCA ADDUCCI, et al.,
                                                 Class Action

         Defendants and Respondents.
                             ORDER
           REGARDING DECEMBER 17, 2018 STATUS CONFERENCE

          The Court held a telephonic status conference with the parties on December

  17, 2018. During the conference, Petitioners’ counsel raised concerns related to the

  logistics of releasing the Zadvydas subclass members scheduled to occur this week.

  Specifically, Petitioners’ counsel sought details about who would be released, where

  they would be released from, and when the releases would occur. The Government

  assured the Court that there is a process in place to notify individual Petitioners about

  their releases and to assist them in making travel arrangements to their respective

  homes.       The Government informed Petitioners that they could contact the

  approximately twenty facilities where Petitioners are being held to obtain the details

  of the pending releases. However, because this is a class action, and class counsel

  does not represent each Petitioner individually, ICE facilities will not provide the

  information to class counsel concerning release details. Petitioners’ counsel offered

  to contact the various facilities to ease the burden on the Government of gathering
Case 2:17-cv-11910-MAG-DRG ECF No. 495 filed 12/19/18             PageID.14257     Page 2 of 2


  all of the information if the Government would ensure that the information would

  be provided when class counsel contacted the detention facilities.

        The Court received an urgent email this morning from Petitioners’ counsel

  informing the Court that the ICE facilities have not been forthcoming with the

  release details, despite counsels’ best efforts to facilitate the matter. The failure to

  provide release details is making it difficult for Petitioners’ families to make travel

  arrangements, especially for Petitioners who are being detained in a state other than

  the one in which their families reside. Petitioners’ counsel, therefore, asks the Court

  to require the Government to provide release details to them immediately. The Court

  finds the relief Petitioners seek is warranted.

        Accordingly, the Government must provide to Petitioners’ counsel the

  following by 12:00 p.m. today:

             The name, A-number, release date, approximate release time, and
              release location for all Zadvydas subclass members

             If a Zadvydas subclass member is not being released directly from a
              facility but instead is being transported to another location, that
              information should be provided as well, including the date and
              approximate time of release at the new location.

        SO ORDERED.

  Dated: December 19, 2018                          s/Mark A. Goldsmith
        Detroit, Michigan                           MARK A. GOLDSMITH
                                                    United States District Judge




                                             2
